Citation Nr: 1630519	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-26 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.
      
2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is presently with the RO in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

With the three new and material issues being favorably adjudicated in the instant decision, all other issues, to include the newly reopened claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1985 rating decision, the RO denied service connection for low back, right ankle, and right knee disabilities.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  Evidence received since the July 1985 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for low back, right ankle, and right knee disabilities.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision denying service connection for low back, right ankle, and right knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The evidence received since the July 1985 rating decision is new and material as to the claims for service connection for low back, right ankle, and right knee disabilities, and the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  .  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a July 1985 rating decision, the RO denied service connection for right ankle, knee, and low back disabilities because there was no evidence to suggest the Veteran was then suffering from disabilities in those locations.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the July 1985 rating decision includes the Veteran's service treatment records, a report of VA examination, and other documents obtained pursuant to the Veteran's service-connected claims.  These records, while showing in-service symptoms of the Veteran's right ankle, right knee, and low back, did not indicate the Veteran had a disability of the right ankle, right knee, and low back at that time.  Based on the lack of a present disability, the RO denied the Veteran's claims.  

Evidence submitted after the July 1985 rating decision includes medical treatment records from the North Carolina Department of Corrections and the Veteran's statements.  The prison records document continued complaints of right ankle, right knee, and low back pain, these issues being related back to the Veteran's service.  They also document the diagnosis of rheumatoid arthritis, this diagnosis associated with joint pain.  The lay statements, as well as an indication of present disabilities, are new evidence of present disabilities as well as a nexus between the conditions and the Veteran's military service.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claims - evidence of present disabilities and a nexus between these conditions and the Veteran's active duty.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for right ankle, right knee, and low back conditions, are reopened.   


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a chronic back disability is granted.

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a right ankle disability is granted.

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a right knee disability is granted.


REMAND

Remand is required to obtain a VA examination regarding the Veteran's claims.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran's service treatment records on numerous occasions document treatment for right ankle and right knee injuries from November 1977 to January 1978, and the Veteran has related his lower extremity symptoms to his active service.  Further, it appears the Veteran was in separate motor vehicle accidents during service, resulting in right shoulder and cervical spine pain.  The Veteran has indicated he suffered from neck and shoulder pain since his active duty.  Last, The Veteran was treated for low back symptoms during service, and he has described having low back pain since his motor vehicle accident in service.  Based on the documented in-service symptoms for the claims before the Board, as well as the continued description of their existence since active duty, the Board finds that the McLendon factors have been met, and examinations are warranted. 

The Board observes that the Veteran has been incarcerated since March 1998.  To the extent that he remains incarcerated, VA's duty to assist incarcerated Veterans requires tailored assistance to meet the circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  VA policies also provide that when examination of an incarcerated Veteran is required, VA must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VA personnel or examined at the prison by VA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VA.  It is noted that because some State laws restrict the movement of and access to prison inmates, neither of the above options may be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.  M21-1, Part III.iv.3.A.9.d.

The Veteran's previous correctional facility, Mountain View Correctional Institution, per that institution's Nurse Supervisor's January 2012 statement, did not coordinate examinations for incarcerated Veterans.  However, the Veteran was subsequently transferred twice, and it appears he is currently incarcerated in the Salisbury Correctional Center.  In a July 2015 correspondence, that correctional center informed the RO that the Veteran could not be transported for VA examinations.  The Board notes that while other forms of examinations were ruled out while the Veteran was incarcerated in the Mountain View Correctional Institution, the policy of the Salisbury Correctional Center may be different.  Absent documentation of substantial efforts to schedule the Veteran for examinations at the Salisbury Correctional Center, the Board finds that VA's duty to assist the Veteran requires remand in order to explore other potential avenues for providing examinations to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the North Carolina Department of Corrections.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed right ankle, right knee, right shoulder, neck, and low back disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Specifically, the AOJ should take all reasonable measures to schedule the Veteran for the examinations requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. See M21-1, Part III.iv.3.A.9.d. If that is not possible, the RO should explore whether the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claims.

The examiner is asked to identify all disabilities of the right ankle, right knee, right shoulder, neck, and low back the Veteran has had during the claim and appeal period, beginning May 2008.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the any diagnosed right ankle, right knee, right shoulder, neck, and low back disability was caused or aggravated by the Veteran's military service.  

The examiner must specifically address the following:  1) numerous service treatment records from between November 1977 and January 1978 that document treatment for right ankle and right knee strains, and the Veteran's statements that he has experienced right ankle and right knee symptoms since his active service; 2) service treatment records documenting neck and right shoulder complaints after the Veteran was in an motor vehicle accident in September 1983 and again in March 1984; 3) March 1998 treatment records from the North Carolina Department of Correction documenting the Veteran relating his right shoulder and neck pain to a motor vehicle accident during his service; and 4) service treatment records documenting treatment for back pain after the Veteran fell in October 1976.

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


